Shaw, C. J.
The defendant and the plaintiff being tenants in common, it was not contended, at the bar, that the de. fendant would be liable to assumpsit for use and occupation, on an implied promise, from his sole and several occupation. Some express promise, made by him or by his authority, was necessary.
We think the judge was right in ruling that the wife had no authority, implied from the relation of husband and wife, to make a contract in his behalf. If the husband knew of such express agreement by the wife, and continued to occupy solely, without notice or objection, this and other circumstances might have been left to the jury to infer the husband’s assent, which would amount to a ratification. But no such evidence was offered.

Exceptions overruled.